DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
 Reference characters “530”, “540”, “116”, “112”, “110”, “502”, “770”, “715”, “710”, “1651”, “2256”, “2353”, “2354”, “4187” are not found in the specification (Figs 9, 10, 11, 16, 22, 23, 24, 41).
The bracket has no reference character label to go with it (Fig 12).
Figs 28-33 appear to be blurry and the lines are hardly visible, making it difficult for adequate reproduction.  See 35 CFR 1.84(l).
Labels and reference characters appear to be hand drawn and are not consistent with the labels and reference characters of earlier drawings (Figs 34-56).  See 35 CFR 1.84(l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 20 and 21 are objected to because of the following informalities:  
The phrase “electricity” should be changed to --the electricity-- to refer back to the electricity in Claim 8 (Claim 20, Line 3; Claim 21, Line 3).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Energy harvesting system of Claims 1 and 8.  The corresponding structures are the triboelectric generator (paragraph 0472), moveable mass and piezo element (paragraph 0476), a fan generator (paragraph 0478), and a triboelectric static generator (paragraph 0484).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 states “active filter comprising at least one insulating layer and at least two conducting mesh layers that are adjacent the at least one filter medium” (Lines 2-3).  This claim limitation fails to comply with the written description requirement.  As established by the 35 USC 112(f) above, the “energy harvesting system” is described to be a device that generates electricity using the triboelectric effect.  In other words, the energy harvesting system harvests the electrical energy via friction.  However, Claim 15 is directed to the embodiment of Figs 43-45 which show the filter cassette being connected to a voltage power source 4396.  In the disclosure, 4396 is simply described as a voltage source port 4396 (paragraph 0480).  Additionally, Fig 55 shows a filter cassette charging dock and it is described to draw power from a wall outlet (paragraph 0489).  Thus, there is a lack of written description regarding the relationship of the “energy harvesting system” and the filter medium described in Claim 15 as the cassette utilizes a direct power source from a wall outlet to charge up the filter medium.  The disclosure fails to describe a triboelectric generator or equivalent structure in connection with the cassette.  For examination purposes, the claim limitation will be interpreted as the voltage port is being charged in connection to a triboelectric generator.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 18, 23, 24, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 states “optionally” (Line 2).  This statement is indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP 2173.05(d).  It appears the applicant was trying to provide examples.  However, the phrase “optionally” makes the claim limitation following the phrase a mere option or example and carries no weight to the claim limitation.  Therefore, the meaning of the phrase cannot be determined.  For examination purposes, the claim limitation will be interpreted as anything following “optionally” are mere examples and carry no weight to the claim limitation.  Similar rejections are applied to Claim 18 (Line 2), Claim 24 (Lines 2-3), and Claim 26 (Line 1).
Claim 23 states “the triboelectric static generator comprises the energy harvesting system and the at least one filter medium” (Lines 1-2).  This statement is indefinite because it is unclear if the triboelectric static generator comprises the energy harvesting system or the energy harvesting system comprises the triboelectric static generator.  It appears the applicant was trying to say the energy harvesting system comprises the triboelectric static generator.  However, Claim 23 seems to invert the relationship of the energy harvesting system and the triboelectric static generator.  It is unclear how the triboelectric static generator can have both the energy harvesting system and the filter medium when the energy harvesting system already comprises the triboelectric static generator.  Therefore, the relationship of the two cannot be determined.  For examination purposes, the claim limitation will be interpreted as the energy harvesting system comprises the triboelectric static generator as claimed earlier in Claim 22.
Claim 28 states “the at least one tube comprises an internal composition of high surface area material” (Lines 1-2).  This statement is indefinite because it is unclear if the high surface area material is the same as the high surface area material mentioned earlier in Claim 27.  It appears the applicant was trying to say they’re the same.  However, the tube and the filter medium in Claim 27 could be two different components with two different high surface area materials involved.  Therefore, the number of high surface area materials involved cannot be determined.  For examination purposes, the claim limitation will be interpreted as the tube includes the at least one filter medium which has the high surface area material.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poon et al. (US 2021/0379518).
Regarding Claim 8, Poon discloses an active filter (apparatus of Figs 2 and 9) comprising an energy harvesting system (12, Fig 2; filter media 10 having first layer 12 and second layer 14, 12 provides support for filter media and presents a first triboelectric charge, paragraph 0025; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; 12 is a support layer that places a charge on the filter 14) and at least one filter medium (14, Fig 2; 14 comprises mechanical filtration layer and presents second triboelectric charge distinct from triboelectric charge of 12, paragraph 0025; PP/PA and ePTFE, Fig 9), wherein the energy harvesting system generates electricity to induce a static charge in the at least one filter medium (12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051).
Regarding Claim 9, Poon discloses the static charge in the at least one filter medium is actively refreshed by the energy harvesting system (differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; movement between 12 and 14 causes 14 to be actively refreshed).
Regarding Claim 10, Poon discloses actively refreshed comprises the transduction of energy to electrical energy (differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; mechanical movement is turned into electrical energy).
Regarding Claim 11, Poon discloses the static charge in the at least one filter medium is actively refreshed in response to an actuation in the energy harvesting system (differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; actuation of 12 or actuation via ultrasonic or sonic vibration allows 14 to be actively refreshed).
Regarding Claim 12, Poon discloses the actuation is caused by at least one of a mechanical movement (differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; mechanical movement of 12 or sonic or ultrasonic vibrations causes the actuation).
Regarding Claim 13, Poon discloses the at least one filter medium comprises a static surface material for adsorbing particles (by providing such a charge, the material will attract and retain particles so as to increase filtration efficiency, paragraph 0028).
Regarding Claim 14, Poon discloses the energy harvesting system controls the level of static charge induced in the at least one filter medium (differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; mechanical movement of 12 or the sonic or ultrasonic vibration controls the amount of static charge induced on 14).

Claims 8-14, 22-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Generated English Translation of WO 2017/088584 provided by Espacenet).
Regarding Claim 8, Han discloses an active filter (apparatus of Fig 3) comprising an energy harvesting system (7, Fig 3; when 8 and 7 collide with each other to form an electrostatic field, the gas is purified when passing through electrostatic field, Page 5, middle paragraph) and at least one filter medium (8 and 9, Fig 3; 8 and 9 are collectively referred to as dust collection units, positive and negative field distribution between dust collection units more uniform and improve filtration efficiency, Page 5, middle paragraph), wherein the energy harvesting system generates electricity to induce a static charge in the at least one filter medium (surface of dielectric unit 8 is in contact with electrode 7 or conductive unit 9 to generate surface charges, Page 5, bottom paragraph; when 8 and 7 collide with each other to form an electrostatic field, the gas is purified when passing through electrostatic field, Page 5, middle paragraph).
Regarding Claim 9, Han discloses the static charge in the at least one filter medium is actively refreshed by the energy harvesting system (casing 6 is cylindrical, when it rotates around the horizontally arranged rotating shaft, due to action of gravity, dielectric unit 8 and electrode 7 or conductive unit 9 collide and rub against each other, causing large amount of production on surface of 8, large amount of positive charges left on surface of 9, very high electric field is formed between 8 and 7 and between 8 and 9, Page 6, top paragraph).
Regarding Claim 10, Han discloses actively refreshed comprises the transduction of energy to electrical energy (casing 6 is cylindrical, when it rotates around the horizontally arranged rotating shaft, due to action of gravity, dielectric unit 8 and electrode 7 or conductive unit 9 collide and rub against each other, causing large amount of production on surface of 8, large amount of positive charges left on surface of 9, very high electric field is formed between 8 and 7 and between 8 and 9, Page 6, top paragraph; mechanical energy or frictional energy is converted to electrical energy).
Regarding Claim 11, Han discloses the static charge in the at least one filter medium is actively refreshed in response to an actuation in the energy harvesting system (casing 6 is cylindrical, when it rotates around the horizontally arranged rotating shaft, due to action of gravity, dielectric unit 8 and electrode 7 or conductive unit 9 collide and rub against each other, causing large amount of production on surface of 8, large amount of positive charges left on surface of 9, very high electric field is formed between 8 and 7 and between 8 and 9, Page 6, top paragraph; actuation is the rotation of the casing).
Regarding Claim 12, Han discloses the actuation is caused by at least one of a mechanical movement (casing 6 is cylindrical, when it rotates around the horizontally arranged rotating shaft, due to action of gravity, dielectric unit 8 and electrode 7 or conductive unit 9 collide and rub against each other, causing large amount of production on surface of 8, large amount of positive charges left on surface of 9, very high electric field is formed between 8 and 7 and between 8 and 9, Page 6, top paragraph; rotation of casing is mechanical movement).
Regarding Claim 13, Han discloses the at least one filter medium comprises a static surface material for adsorbing particles, optionally wherein the particles comprise organic, inorganic, and biological materials (dust removed by physical adsorption or electrostatic adsorption of the electrostatic field, Page 6, bottom paragraph; exhaust gas smog caused by fossil oil combustion and other emissions, Page 1, top paragraph; fossil oil is known for having organic materials).
Regarding Claim 14, Han discloses the energy harvesting system controls the level of static charge induced in the at least one filter medium (casing 6 is cylindrical, when it rotates around the horizontally arranged rotating shaft, due to action of gravity, dielectric unit 8 and electrode 7 or conductive unit 9 collide and rub against each other, causing large amount of production on surface of 8, large amount of positive charges left on surface of 9, very high electric field is formed between 8 and 7 and between 8 and 9, Page 6, top paragraph; electrode 7 controls level of static charge induced as it is creating that charge for the dust collection units).
Regarding Claim 22, Han discloses the energy harvesting system comprises a triboelectric static generator (triboelectric dust removal device, Page 1, top paragraph).
Regarding Claim 23, Han discloses the triboelectric static generator comprises the energy harvesting system (triboelectric dust removal device, Page 1, top paragraph; 7, Fig 3; when 8 and 7 collide with each other to form an electrostatic field, the gas is purified when passing through electrostatic field, Page 5, middle paragraph) and the at least one filter medium (8 and 9, Fig 3; 8 and 9 are collectively referred to as dust collection units, positive and negative field distribution between dust collection units more uniform and improve filtration efficiency, Page 5, middle paragraph).
Regarding Claim 24, Han discloses the triboelectric static generator comprises polyhedral solids (dielectric unit and/or the conductive unit are polyhedral, Page 1, bottom paragraph) in a container (6, Fig 3), optionally wherein the polyhedral solids comprise the at least one filter medium (dielectric unit and/or the conductive unit are polyhedral, Page 1, bottom paragraph), optionally wherein the container is surrounded by a non-conductive insulating material (material of casing 6 can be all insulating materials, Page 7, bottom paragraph).
Regarding Claim 25, Han discloses the triboelectric static generator comprises at least one kinetic agitator (the horizontally arranged shaft rotates and, due to action of gravity, dielectric unit 8 and electrode 7 or conductive unit 9 collide and rub against each other, causing large amount of production on surface of 8, large amount of positive charges left on surface of 9, very high electric field is formed between 8 and 7 and between 8 and 9, Page 6, top paragraph; the rotating shaft is kinetically agitating the filter medium).
Regarding Claim 26, Han discloses multiple energy harvesting systems (may include a plurality of dedusting devices, multiple dedusting devices are connected in series or in parallel, Page 12, top paragraph).
Regarding Claim 27, Han discloses at least one tube (6 is a tube, Fig 3; 5 is an air guiding tube, Fig 3) and wherein the at least one filter medium comprises a high surface area material (surfaces of 7, 8, and/or 9 may be roughened surfaces to increase surface area, Page 7, bottom paragraph and Page 8, top paragraph; 8 and/or 9 already possess a high surface area as polyhedrons are known for their high surface area to volume ratio).
Regarding Claim 28, Han discloses the at least one tube comprises an internal composition of high surface area material (6 has an internal composition of 7, Fig 3; outer shell 6 is provided with electrodes 7 on inner wall of outer shell 6, Page 5, middle paragraph; electrodes 7 may be strip-shaped, square, circular, triangular, and/or polygonal sheet electrodes, Page 6, middle paragraph; surfaces of 7 may be roughened surfaces to increase surface area, Page 7, bottom paragraph and Page 8, top paragraph), wherein the high surface area material is at least one of conductive (common conductive materials used to make electrodes, preferably metal or alloy materials, including aluminum, copper, gold, and silver, Page 10, middle paragraph).
Regarding Claim 30, Han discloses the high surface area material has a configuration of adjacent alternating charges to generate a charge gradient across a cross section of the at least one tube (alternating charges on 8, 9, and 7 that generate a charge gradient is shown on the cross-section, Fig 2).

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting set forth in this Office action.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC 112(a) set forth in this Office action.
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC 112(b) set forth in this Office action.
Claims 16, 17, 19-21, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-7, 15-21, and 29 contain allowable subject matter.
Claim 1 discusses an apparatus suitable for use with a respirator, comprising: a venturi comprising: a throat, a venturi nozzle, a venturi opening, an ambient fluid aperture, a fluid port, a pressure force multiplier, a valve moveable between a start flow position and a stop flow position; and an active filter that comprises an energy harvesting system and at least one filter medium, the energy harvesting system generates electricity to induce a static charge in the at least one filter medium.  The prior art does anticipate and/or make obvious the claimed invention of Claim 1
Claim 15 is dependent on Claim 8 and discusses a filter medium with electrostatic material, and the active filter having at least one insulating layer and at least two conducting mesh layers that are adjacent to the filter medium.  The prior art does anticipate and/or make obvious the claimed invention of Claim 15.
Claim 16 is dependent on Claim 8 and discusses a control system.  The prior art does anticipate and/or make obvious the claimed invention of Claim 16.
Claim 20 is dependent on Claim 8 and discusses an energy harvesting system having at least one moveable mass and at least one piezo element, the combination of the two generates electricity.  The prior art does anticipate and/or make obvious the claimed invention of Claim 20.
Claim 21 is dependent on Claim 8 and discusses a fan generator that has copper coils, magnets, a motor package, and at least one of a blade, turbine, and an impeller to generate electricity.
Claim 29 is dependent on Claim 27 and discusses a tube having a cyclone separator.
Claims 2-7 and 17-19 contain allowable subject matter due to their dependency on Claims 1 and 16.
Several prior art similar to the claimed invention are discussed below.
Regarding Claim 1, the reasons for indicating allowable subject matter are identical to the reasons for allowance provided in the Notice of Allowance of the parent Application 16/888,564 (US Patent 11,007,342) filed April 15, 2021.  None of the prior art references meet the claim limitations of Claim 1.
Regarding Claim 15, Poon et al. (US 2021/0379518) discusses a filter media.  Though the reference appears to show conducting electrode layers (Fig 10B), Poon does not elaborate further about these layers.  Additionally, the electrodes do not draw its power from an energy harvesting system that is a triboelectric generator as defined in the 35 USC 112(f).  Poon merely utilizes a direct power source to statically charge the filters.  Yamamoto (US 5,647,890) discusses a filter that has similar electrode mesh layers as described in Claim 15.  However, Yamamoto is drawing power from a direct current voltage source 22 (Fig 1) and is not utilizing an equivalent structure to the energy harvesting system being described in the 35 USC 112(f).  Additionally, there is no friction involved that is showing some form of triboelectricity.  Therefore, the prior art does not disclose the claimed invention of Claim 15.
Regarding Claim 16, Poon makes no mention of a control system of any sort.  There is no control system connected to the filter media as Poon does not need a control system to work.  It would be non-obvious to apply a control system to Poon as it would further complicate the functionality of the filter media which simply requires a charge on the filter.  Yuen et al. (US 2004/0216745) is a filtration mask that has a control system of some kind (34, 33, and 35, Fig 1) but it does not have the energy harvesting system required as its filter is drawing power from a battery source.  Therefore, the prior art does not disclose the claimed invention of Claim 16.  
Regarding Claim 20, Poon does mention the use of an ultrasonic or sonic vibration to impart movement onto the filter media (paragraph 0051).  However, there is no mention or hint of a piezo element and movable mass involved in generating pulses of electricity.  Additionally, due to what was established about energy harvesting system in 35 USC 112(f), the piezo element and movable mass is not merely a piezo element with a moveable mass being connected to a direct voltage source.  As established in the instant invention’s specification, the movement of the moveable mass and its interaction with the piezo element allows for the generation of electricity (paragraph 0476).  Wang et al. (Machine English Translation of CN-110116051-A provided by Espacenet) is a dust removal device that utilizes the deformation of piezoelectric rods to produce a charge (paragraph 0019).  However, Wang does not have two distinct components: the piezo element and the moveable mass.  The rod, itself, is acting as both components.  Additionally, since the rod itself is also the filter medium, Wang cannot separate the rod into the three distinct components required by the claim.  Therefore, the prior art does not disclose the claimed invention of Claim 20.  
Regarding Claim 21, Poon makes no mention of a fan generator of any sort.  The fan generator of the instant invention is distinct from a typical fan, as it is utilizing the movement of air to generate electricity for a filter medium.  Mebasser et al. (US 2014/0069432) is a blower for CPAP systems.  Although it utilizes copper coils, magnets, a motor package, and a blade to blow air, it is not generating electricity.  Rather, the blower is taking in electricity to blow air.  Though the concept of harnessing wind power or an airflow is a known concept, the use of a fan generator to power the static charge on a filter is a non-obvious concept.  Therefore, the prior art does not disclose the claimed invention of Claim 21.
Regarding Claim 29, Poon makes no mention of a cyclone separator.  The particles would get trapped on the filter media and thus, there would be no reason to separate these particles out of the filter media via a cyclone separator.  Wang appears to have a way to separate dust via the use of electrodes to vibrate the piezoelectric rods.  However, as established in earlier arguments, Wang does not have an energy harvesting system required by Claim 8.  Therefore, the prior art does not disclose the claimed invention of Claim 29.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11, and 13 of U.S. Patent No. 11,007,342, hereafter ‘342, in view of Poon et al. (US 2021/0379518).  Though the claims are not identical, the claims are made obvious by the cited prior art.
Regarding Claim 1, ‘342 discloses a majority of the claim (‘342: Claim 1) and also discloses a filter detachably connected (‘342: Claim 11).  ‘342 fails to disclose an active filter that comprises an energy harvesting system and at least one filter medium, wherein the energy harvesting system generates electricity to induce a static charge in the at least one filter medium.
However, Poon, of the same field of endeavor, teaches a filter media (Abstract) including an active filter (apparatus of Figs 2 and 9) that comprises an energy harvesting system (12, Fig 2; filter media 10 having first layer 12 and second layer 14, 12 provides support for filter media and presents a first triboelectric charge, paragraph 0025; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; 12 is a support layer that places a charge on the filter 14) and at least one filter medium (14, Fig 2; 14 comprises mechanical filtration layer and presents second triboelectric charge distinct from triboelectric charge of 12, paragraph 0025; PP/PA and ePTFE, Fig 9), wherein the energy harvesting system generates electricity to induce a static charge in the at least one filter medium (12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051) to provide an efficient filter that provides effective filtration efficiency while also allowing good airflow (Poon: paragraph 0004) and since it can be used in ventilators due to its high filtration efficiency and excellent air flow (Poon: paragraph 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an active filter to the ventilator, particularly at the ambient fluid aperture, as taught by Poon, to provide an efficient filter that provides effective filtration efficiency while also allowing good airflow (Poon: paragraph 0004) and since it can be used in ventilators due to its high filtration efficiency and excellent air flow (Poon: paragraph 0056).  Having a filter like this would assist the ventilator in creating a safe, virus-free and bacteria free environment by ensuring the respiratory gas provided is clean.  
Regarding Claim 2, ‘342-Poon combination teaches the static charge in the at least one filter medium is actively refreshed by the energy harvesting system (Poon: differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; movement between 12 and 14 causes 14 to be actively refreshed).
Regarding Claim 3, ‘342-Poon combination teaches actively refreshed comprises the transduction of energy to electrical energy (Poon: differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; mechanical movement is turned into electrical energy).
Regarding Claim 4, ‘342-Poon combination teaches the static charge in the at least one filter medium is actively refreshed in response to an actuation in the energy harvesting system (Poon: differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; actuation of 12 or actuation via ultrasonic or sonic vibration allows 14 to be actively refreshed).
Regarding Claim 5, ‘342-Poon combination teaches the actuation is caused by at least one of a mechanical movement (Poon: differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; mechanical movement of 12 or sonic or ultrasonic vibrations causes the actuation).
Regarding Claim 6, ‘342-Poon combination teaches the active filter is detachably connected to said ambient fluid aperture (‘342: Claim 11; Poon: filter media 10 being shown to be detachably connected to an aperture on 18, Figs 11-12; filter media can be used in ventilators, paragraph 0056).
Regarding Claim 7, ‘342-Poon combination teaches said pressure-controlled fluid is a liquid or gas (‘342: oxygen, Claim 5; liquid, Claim 13).
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of U.S. Patent No. 11,318,272, hereafter ‘272, in view of Poon et al. (US 2021/0379518).  Though the claims are not identical, the claims are made obvious by the cited prior art.
Regarding Claim 1, ‘272 discloses a majority of the claim (‘272: Claim 16; Claim 20).  ‘272 fails to disclose an active filter that comprises an energy harvesting system and at least one filter medium, wherein the energy harvesting system generates electricity to induce a static charge in the at least one filter medium.
However, Poon, of the same field of endeavor, teaches a filter media (Abstract) including an active filter (apparatus of Figs 2 and 9) that comprises an energy harvesting system (12, Fig 2; filter media 10 having first layer 12 and second layer 14, 12 provides support for filter media and presents a first triboelectric charge, paragraph 0025; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; 12 is a support layer that places a charge on the filter 14) and at least one filter medium (14, Fig 2; 14 comprises mechanical filtration layer and presents second triboelectric charge distinct from triboelectric charge of 12, paragraph 0025; PP/PA and ePTFE, Fig 9), wherein the energy harvesting system generates electricity to induce a static charge in the at least one filter medium (12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051) to provide an efficient filter that provides effective filtration efficiency while also allowing good airflow (Poon: paragraph 0004) and since it can be used in ventilators due to its high filtration efficiency and excellent air flow (Poon: paragraph 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an active filter to the ventilator, particularly at the ambient fluid aperture, as taught by Poon, to provide an efficient filter that provides effective filtration efficiency while also allowing good airflow (Poon: paragraph 0004) and since it can be used in ventilators due to its high filtration efficiency and excellent air flow (Poon: paragraph 0056).  Having a filter like this would assist the ventilator in creating a safe, virus-free and bacteria free environment by ensuring the respiratory gas provided is clean.  
Regarding Claim 2, ‘272- Poon combination teaches the static charge in the at least one filter medium is actively refreshed by the energy harvesting system (Poon: differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; movement between 12 and 14 causes 14 to be actively refreshed).
Regarding Claim 3, ‘272- Poon combination teaches actively refreshed comprises the transduction of energy to electrical energy (Poon: differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; mechanical movement is turned into electrical energy).
Regarding Claim 4, ‘272-Poon combination teaches the static charge in the at least one filter medium is actively refreshed in response to an actuation in the energy harvesting system (Poon: differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; actuation of 12 or actuation via ultrasonic or sonic vibration allows 14 to be actively refreshed).
Regarding Claim 5, ‘272-Poon combination teaches the actuation is caused by at least one of a mechanical movement (Poon: differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; mechanical movement of 12 or sonic or ultrasonic vibrations causes the actuation).
Regarding Claim 6, ‘272-Poon combination teaches the active filter is detachably connected to said ambient fluid aperture (Poon: filter media 10 being shown to be detachably connected to an aperture on 18, Figs 11-12; filter media can be used in ventilators, paragraph 0056).
Regarding Claim 7, ‘272-Poon combination teaches said pressure-controlled fluid is a liquid or gas (‘272: oxygen, Claim 16). 
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 26, and 27 of U.S. Patent No. 11,207,486, hereafter ‘486, in view of Poon et al. (US 2021/0379518).  Though the claims are not identical, the claims are made obvious by the cited prior art.
Regarding Claim 1, ‘486 discloses a majority of the claim (‘486: Claim 11).  ‘486 fails to disclose an active filter that comprises an energy harvesting system and at least one filter medium, wherein the energy harvesting system generates electricity to induce a static charge in the at least one filter medium.
However, Poon, of the same field of endeavor, teaches a filter media (Abstract) including an active filter (apparatus of Figs 2 and 9) that comprises an energy harvesting system (12, Fig 2; filter media 10 having first layer 12 and second layer 14, 12 provides support for filter media and presents a first triboelectric charge, paragraph 0025; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; 12 is a support layer that places a charge on the filter 14) and at least one filter medium (14, Fig 2; 14 comprises mechanical filtration layer and presents second triboelectric charge distinct from triboelectric charge of 12, paragraph 0025; PP/PA and ePTFE, Fig 9), wherein the energy harvesting system generates electricity to induce a static charge in the at least one filter medium (12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051) to provide an efficient filter that provides effective filtration efficiency while also allowing good airflow (Poon: paragraph 0004) and since it can be used in ventilators due to its high filtration efficiency and excellent air flow (Poon: paragraph 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an active filter to the ventilator, particularly at the ambient fluid aperture, as taught by Poon, to provide an efficient filter that provides effective filtration efficiency while also allowing good airflow (Poon: paragraph 0004) and since it can be used in ventilators due to its high filtration efficiency and excellent air flow (Poon: paragraph 0056).  Having a filter like this would assist the ventilator in creating a safe, virus-free and bacteria free environment by ensuring the respiratory gas provided is clean.  
Regarding Claim 2, ‘486-Poon combination teaches the static charge in the at least one filter medium is actively refreshed by the energy harvesting system (Poon: differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; movement between 12 and 14 causes 14 to be actively refreshed).
Regarding Claim 3, ‘486-Poon combination teaches actively refreshed comprises the transduction of energy to electrical energy (Poon: differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; mechanical movement is turned into electrical energy).
Regarding Claim 4, ‘486-Poon combination teaches the static charge in the at least one filter medium is actively refreshed in response to an actuation in the energy harvesting system (Poon: differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; actuation of 12 or actuation via ultrasonic or sonic vibration allows 14 to be actively refreshed).
Regarding Claim 5, ‘486-Poon combination teaches the actuation is caused by at least one of a mechanical movement (Poon: differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; mechanical movement of 12 or sonic or ultrasonic vibrations causes the actuation).
Regarding Claim 6, ‘486-Poon combination teaches the active filter is detachably connected to said ambient fluid aperture (‘486: Claim 26; Poon: filter media 10 being shown to be detachably connected to an aperture on 18, Figs 11-12; filter media can be used in ventilators, paragraph 0056).
Regarding Claim 7, ‘486-Poon combination teaches said pressure-controlled fluid is a liquid or gas (‘486: oxygen sensor, carbon dioxide sensor, Claim 12; oxygen/carbon dioxide is a known gas; liquid, Claim 27). 
Claims 8 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 17/561,708, hereafter ‘708.  Though the claims are not identical, the claims are anticipated and/or made obvious by the cited prior art.
This is a provisional nonstatutory double patenting rejection.
Regarding Claim 8, ‘708 discloses an active filter comprising an energy harvesting system (‘708: piezo element, Claim 26) and at least one filter medium (‘708: dielectric filter medium, Claim 26), wherein the energy harvesting system generates electricity to induce a static charge in the at least one filter medium (‘708: Claim 26).
Regarding Claim 13, ‘708 discloses the at least one filter medium comprises a static surface material for adsorbing particles (‘708: static charge in the dielectric filter medium, Claim 26; filter medium must have a static charge on the surface that adsorbs particles).

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 18, and 19 of copending Application No. 17/561,708, hereafter ‘708, in view of Poon et al. (US 2021/0379518).  Though the claims are not identical, the claims are made obvious by the cited prior art.
This is a provisional nonstatutory double patenting rejection.
Regarding Claim 1, ‘708 discloses a majority of the claim (‘708: Claim 7).  ‘708 also discloses at least one filter detachably connected to said ambient fluid aperture (‘708: Claim 18).  ‘708 fails to disclose an active filter that comprises an energy harvesting system and at least one filter medium, wherein the energy harvesting system generates electricity to induce a static charge in the at least one filter medium.
However, Poon, of the same field of endeavor, teaches a filter media (Abstract) including an active filter (apparatus of Figs 2 and 9) that comprises an energy harvesting system (12, Fig 2; filter media 10 having first layer 12 and second layer 14, 12 provides support for filter media and presents a first triboelectric charge, paragraph 0025; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; 12 is a support layer that places a charge on the filter 14) and at least one filter medium (14, Fig 2; 14 comprises mechanical filtration layer and presents second triboelectric charge distinct from triboelectric charge of 12, paragraph 0025; PP/PA and ePTFE, Fig 9), wherein the energy harvesting system generates electricity to induce a static charge in the at least one filter medium (12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051) to provide an efficient filter that provides effective filtration efficiency while also allowing good airflow (Poon: paragraph 0004) and since it can be used in ventilators due to its high filtration efficiency and excellent air flow (Poon: paragraph 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an active filter to the ventilator, particularly at the ambient fluid aperture, as taught by Poon, to provide an efficient filter that provides effective filtration efficiency while also allowing good airflow (Poon: paragraph 0004) and since it can be used in ventilators due to its high filtration efficiency and excellent air flow (Poon: paragraph 0056).  Having a filter like this would assist the ventilator in creating a safe, virus-free and bacteria free environment by ensuring the respiratory gas provided is clean.  
Regarding Claim 2, ‘708-Poon combination teaches the static charge in the at least one filter medium is actively refreshed by the energy harvesting system (Poon: differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; movement between 12 and 14 causes 14 to be actively refreshed).
Regarding Claim 3, ‘708-Poon combination teaches actively refreshed comprises the transduction of energy to electrical energy (Poon: differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; mechanical movement is turned into electrical energy).
Regarding Claim 4, ‘708-Poon combination teaches the static charge in the at least one filter medium is actively refreshed in response to an actuation in the energy harvesting system (Poon: differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; actuation of 12 or actuation via ultrasonic or sonic vibration allows 14 to be actively refreshed).
Regarding Claim 5, ‘708-Poon combination teaches the actuation is caused by at least one of a mechanical movement (Poon: differently charged materials to move relative to each other or by otherwise creating a charge within the filter media, paragraph 0024; 12 and 14 should have distinct triboelectric charges as to promote and maintain electrostatic charge within the material, paragraph 0028; triboelectric charging of three-layer filter media by movement between layers generated by method such as contact electrification or by other movement imparted to filter media such as sonic or ultrasonic vibration, paragraph 0051; mechanical movement of 12 or sonic or ultrasonic vibrations causes the actuation).
Regarding Claim 6, ‘708-Poon combination teaches the active filter is detachably connected to said ambient fluid aperture (‘708: Claim 18; Poon: filter media 10 being shown to be detachably connected to an aperture on 18, Figs 11-12; filter media can be used in ventilators, paragraph 0056).
Regarding Claim 7, ‘708-Poon combination teaches said pressure-controlled fluid is a liquid or gas (‘708: oxygen sensor, carbon dioxide sensor, Claim 7; oxygen/carbon dioxide is a known gas; liquid, Claim 19). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
US 2016/0317848 has an electronic filter that creates an electric field gradient.
US 2010/0307332 is a supercharged electrostatic field air filtration device with a fan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785